Opinion issued August 8, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-18-00649-CV
                           ———————————
                IN RE BARBARA LATHAM, ET AL., Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION
      Relators, Barbara Latham, et al., filed an amended petition for a writ of

mandamus seeking to compel the original respondent, the Honorable Mike Wood,

to vacate his order for fees, sanctions and contempt, and two orders to show cause,

in the underlying guardianship proceeding.1 This Court abated this case for the new




1
      The underlying proceeding is In the Guardianship of Muriel Luba Mintz, an
      Incapacitated Person, Cause No. 456,059, in the Probate Court No. 2, Harris
      County, the Honorable Michael Newmann presiding.
respondent, the Honorable Michael Newmann, to reconsider the challenged orders,

and he confirmed those orders after a hearing. See TEX. R. APP. P. 7.2(b).

      We reinstate this case and deny the amended mandamus petition. See TEX. R.

APP. P. 52.8(a), (d).

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                         2